      Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 1 of 8



                                                                    Page 1 of 8

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


STEVEN R. DEWITT,

      Plaintiff,

vs.                                          Case No. 4:18cv281-MW/CAS

DR. JANET LEACOCK
and SERGEANT WILSON,

     Defendants.
_________________________/


                      INITIAL SCHEDULING ORDER

      Plaintiff, proceeding pro se, filed a second amended civil rights

complaint [“complaint”] pursuant to 42 U.S.C. § 1983. ECF No. 29.

Service was directed, ECF No. 31, and Defendants have now filed an

answer to Plaintiff’s complaint. ECF No. 41. The answer demonstrates

that discovery is necessary to determine the appropriateness of raising

exhaustion as an affirmative defense. Id. at 4.

      Notwithstanding the filing of that answer, ECF No. 41, the prior Order

addressed an issue raised by the Defendants as to whether Plaintiff’s

address was valid. Because it appeared that Plaintiff was no longer at the
      Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 2 of 8



                                                                          Page 2 of 8

Leon County Jail, Plaintiff was required to demonstrate his continued

interest in this litigation by filing an updated notice of Plaintiff’s current

mailing address. ECF No. 39. Just after that Order was entered,

Defendants filed a notice which explained that incorrect information had

been obtained and it appeared that Plaintiff was still at the jail. ECF No.

40. That notice is accepted and it appears that Plaintiff has received all

orders entered by this Court and all documents filed by Plaintiff. However,

Plaintiff has not filed any response to that Order. ECF No. 39.

      Because nothing has been received from Plaintiff since the filing of

his second amended complaint, ECF No. 29, on February 14, 2019,

Plaintiff is still required to file a response to this Order which demonstrates

Plaintiff’s continued desire to pursue this case to its outcome. Plaintiff must

do so by July 19, 2019. If Plaintiff does not respond to this Order, he is

cautioned that a recommendation will be entered to dismiss this case for

failure to prosecute or to comply with court orders pursuant to Federal Rule

of Civil Procedure 41(b).       Rule 1 of the Federal Rules of Civil Procedure

provides for “the just, speedy, and inexpensive determination of every

action and proceeding.” To accomplish that purpose, and in accordance



Case No. 4:18cv281-MW/CAS
       Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 3 of 8



                                                                             Page 3 of 8

with Rule 16(b) of the Federal Rules of Civil Procedure, it is ORDERED as

follows:

       (1) Discovery Period. The due date of any discovery1 requested

shall not be later than October 16, 2019.

           (a) The conduct of any discovery which would require a later due

date shall be permitted only by Court order, although the parties may

stipulate “to extend a deadline for responding to a specific discovery

request” as long as “the extension does not interfere with . . . completing

discovery, submitting or responding to a motion, or trial.” N.D. Fla. Loc. R.

6.1. The Court must approve any stipulation or request to extend the 100-

day discovery period established by this Order. Id. Such a request will be

granted only upon a showing of good cause and diligence. FED. R. CIV. P.

16(b)(4). The filing of a motion will not toll the discovery deadline.

           (b) The parties are advised that a second, brief discovery period

may be provided for trial preparation for claims which will proceed to trial,




   1
     Discovery is the process by which the parties request and obtain information from
each other regarding their claims or defenses. Discovery is governed by Rules 26
through 37 of the Federal Rules of Civil Procedures and should be conducted without
the Court's involvement.

Case No. 4:18cv281-MW/CAS
       Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 4 of 8



                                                                                Page 4 of 8

upon a showing of diligence during the initial discovery period. Redundant

discovery will not be permitted during a second discovery period.

       (2) Rule 26 Requirements. Pursuant to FED. R. CIV. P. 26 (a)(1)(B),

counsel and the pro se Plaintiff are not required to make initial disclosures

or confer to develop a discovery plan pursuant to FED. R. CIV. P. 26(f). The

scope of permissible discovery is “any nonprivileged matter that is relevant

to any party's claim or defense and proportional to the needs of the case . .

. .” FED. R. CIV. P. 26(b)(1). “Information within this scope of discovery

need not be admissible in evidence to be discoverable.” Id. Costs for any

requested discovery are borne by the party making the request.2

       In the future, the parties are advised that they may be directed to

“confer to consider the nature and basis of their claims and defenses” and

discuss the possibility of a prompt settlement or resolution of this case.

       The Court hereby grants Defendants permission to depose Plaintiff

pursuant to FED. R. CIV. P. 30(a)(2)(B) and FED. R. CIV. P. 31(a)(2)(B).

       (3) Interrogatories and Requests for Production. A party may

serve no more than 25 written interrogatories, including all discrete

   2
     Even litigants granted in forma pauperis status are not entitled to free discovery or
to have the Court advance the costs of discovery by placing a lien on an inmate’s
account. Easley v. Dep't of Corr., 590 F. App'x 860, 868 (11th Cir. 2014).

Case No. 4:18cv281-MW/CAS
       Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 5 of 8



                                                                                Page 5 of 8

subparts, on any other party. FED. R. CIV. P. 33(a)(1). Discovery requests

or responses shall not be filed unless ordered by the Court, necessary for

the determination of a pending motion or issue, or the “material is admitted

into evidence at a trial or hearing.” See N. D. FLA. LOC. R. 26.1(A).

       (4) Schedule. The following schedule shall apply to this case:

           (a) All motions and responses shall be served and filed within the

time required by the Federal Rules of Civil Procedure or the Local Rules.3

           (b) Motions for summary judgment shall be filed as promptly as

possible, with due regard for the discovery needs of the party opposing the

motion, but, unless otherwise permitted by Court Order, not later than 21

days after the close of discovery.

           (c) Unless otherwise permitted by Court Order, no motions to

compel discovery may be filed after the close of discovery.

           (d) The Court may dispose of motions without a hearing. N.D.

Fla. Loc. R. 7.1 (K).



   3
     Generally, parties must respond to a discovery request in writing within thirty (30)
days. The parties must keep the discovery deadline in mind when serving discovery
requests as the responding party must be served at least thirty-three (33) days before
that deadline to ensure the party has sufficient time in which to respond. Three days
are added to the response time when requests are served by mail pursuant to FED. R.
CIV. P. 6(d).

Case No. 4:18cv281-MW/CAS
     Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 6 of 8



                                                                      Page 6 of 8

      (5) Discovery Obligations. The Rules of Civil Procedure set out

explicit time limits for responses to discovery requests. If the attorney for

Defendants or the pro se Plaintiff cannot respond on time, this fact should

be communicated by the most expeditious means to opposing counsel or

the opposing party; and if consent to an extension of time cannot be

obtained, a motion requesting the same should be immediately filed and

served. In the meantime, no motion to compel a response shall be filed.

Stipulations extending the time for responses to discovery may be made

only as authorized by FED. R. CIV. P. 29, Federal Rules of Civil Procedure,

and N.D. Fla. Loc. R. 6.1.

      (6) Rule 37 Sanctions. The parties are advised that if a party fails

to cooperate in discovery, sanctions may be imposed on the recalcitrant

party. FED. R. CIV. P. 37. A motion to compel discovery “must include a

certification that the movant has in good faith conferred or attempted to

confer with the person or party failing to make disclosure or discovery in an

effort to obtain it without court action.” FED. R. CIV. P. 37(a)(1). Motions to

compel must be in compliance with N.D. Fla. Loc. R. 26.1(D).

      (7) Summary Judgment Motions. Any motion for summary

judgment filed pursuant to Federal Rule of Civil Procedure 56 must include

Case No. 4:18cv281-MW/CAS
     Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 7 of 8



                                                                     Page 7 of 8

a memorandum of up to 8,000 words, supporting evidence, and a

statement of material facts which the moving party contends is not

genuinely disputed. All asserted facts must be supported by pinpoint

citations to the record evidence as required by Rule 56(c) and N.D. Fla.

Loc. R. 56.1(F). The Court must have sufficient detail to readily locate and

verify the source. The Court need not “consider record evidence that has

not been properly cited.” N.D. Fla. Loc. R. 56.1(F).

      A summary judgment motion shall be filed no later than 21 days after

the close of discovery. A party opposing a motion for summary judgment

shall file a memorandum in response of no more than 8,000 words and any

opposing evidence not already in the record.” N.D. Fla. Loc. R. 56.1(C).

      Motions for summary judgment will be taken under advisement as

specified in a subsequent court order. A pro se party will be directed to

submit a response to any such motion that is filed and may await the

issuance of an order specifically directing the response.

      (8) Amendments. This Order may be amended by the Court on its

own motion or upon motion of any party.




Case No. 4:18cv281-MW/CAS
     Case 4:18-cv-00281-MW-CAS Document 42 Filed 07/08/19 Page 8 of 8



                                                                       Page 8 of 8

      (9) Plaintiff must file a response to this Order by July 19, 2019,

demonstrating his continued desire to pursue this litigation and revealing

that a case or controversy remains between the parties.

      (10) Plaintiff is reminded to keep the Clerk of Court advised of any

change in his mailing address. This case may be dismissed if mail from

the Court cannot reach Plaintiff and the Court will not seek to locate a non-

incarcerated Plaintiff.

      IT IS FURTHER ORDERED that the Clerk return this file upon

Plaintiff’s filing of a response to this Order or no later than July 19, 2019.

      DONE AND ORDERED on July 8, 2019.



                                   S/ Charles A. Stampelos
                                   CHARLES A. STAMPELOS
                                   UNITED STATES MAGISTRATE JUDGE




Case No. 4:18cv281-MW/CAS
